DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
	Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 11/10/2020 and 12/29/2020 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 21-22, 25-29, 32-36 and 39-40 are rejected under 35 U.S.C. 103 as being un-patentable by Park provisional application No.: (62/587,225) and (62/587,265) using the Patent Application No.:( US 2019/0182800 A1) hereinafter referred as Park, in view of MIttal et al US Patent Application No. :( US 2013/0210464 A1) hereinafter referred as MIttal.
For claim 21, Park teaches a method, comprising: 
 monitoring, by a device, traffic associated with a user equipment (UE) (paragraph [0004], lines 1-6) and (paragraph [0203], lines 1-8),
 wherein the traffic identifies a set of cells, with a respective set of beams, associated with the UE (paragraph [0004], lines 6-15) and (paragraph [0218], lines 1-15);
 determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic (paragraph [0158], lines 1-9); 
performing, by the device and in association with determining the geographic location of the UE, one or more analyses related to the UE or the traffic (paragraph [0280], lines 16-34); and 
generating, by the device, a set of recommendations related to reconfiguring a coverage of the set of cells or the respective set of beams based on performing the one or more analyses related to the UE or the traffic (paragraph [0293], lines 1-14). However, Park disclose all the subject matter of the claimed invention with the exemption of the determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic; determining, by the device and based on determining the identity, a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates, wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location as recited in claim 21.
MIttal from the same or analogous art teaches the determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic (paragraph [0011], lines 1-4); determining, by the device and based on determining the identity (paragraph [0049], lines 4-9), a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates (paragraph [0056], lines 1-4)- (paragraph [0057], lines 6-14), 
wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location(paragraph [0061]-[0065], lines 1-3) and (paragraph [0083], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic; determining, by the device and based on determining the identity, a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates, wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location as taught by MIttal into the beam paging assistance of Park.   
The determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic; determining, by the device and based on determining the identity, a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates, wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location can be modify/implemented by determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic; determining, by the device and based on determining the identity, a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates, wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location with the device. This process is implemented as a hardware solution or as firmware solutions MIttal into the beam paging assistance of Park. As disclosed in MIttal, the motivation for the combination would be to use the determination of the geographic location based on the UE identity, 
 For claim 22, Park teaches the method, further comprising:-3-PATENT Continuation of U.S. Patent Application No. 16/162,088 Attorney Docket No. 0099-0222C1aggregating a respective result of the one or more analyses across multiple UEs after performing the one or more analyses, wherein the multiple UEs include the UE (paragraph [0163], lines 18-25), (paragraph [0170], lines 1-6) and (paragraph [0203], lines 1-13). 
For claim 25, Park teaches the method, further comprising: determining a movement or direction of movement of the UE based on performing the one or more analyses related to the UE or the traffic (paragraph [0188], lines 13-20) and (paragraph [0223], lines 19-23).
 For claim 26, Park teaches the method, further comprising: determining a physical obstruction of a set of beams based on performing the one or more analyses related to the UE or the traffic (paragraph [0221], lines 1-15). 
For claim 27, Park teaches the method, further comprising:  -4-PATENT Continuation of U.S. Patent Application No. 16/162,088 Attorney Docket No. 0099-0222C1 determining a performance of communications of the UE based on performing the one or more analyses related to the UE or the traffic (paragraph [0248], lines 1-15).  
For claim 28, Park teaches a device, comprising: 
one or more memories; and 
one or more processors communicatively coupled to the one or more memories, configured to:
 monitor traffic associated with a user equipment (UE) (paragraph [0004], lines 1-6) and (paragraph [0203], lines 1-8),
wherein the traffic identifies a set of cells, with a respective set of beams, associated with the UE (paragraph [0004], lines 6-15) and (paragraph [0218], lines 1-15);
determine an identity associated with the UE or the traffic based on monitoring the traffic (paragraph [0158], lines 1-9);
perform, in association with determining the geographic location of the UE, one or more analyses related to the UE or the traffic (paragraph [0280], lines 16-34); and
 generate a set of recommendations related to reconfiguring a coverage of the set of cells or the respective set of beams based on performing the one or more analyses related to the UE or the traffic (paragraph [0293], lines 1-14). However, Park disclose all the subject matter of the claimed invention with the exemption of the determining, by the device, an identity associated and based on determining the identity, a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates, wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location as recited in claim 28.
MIttal from the same or analogous art teaches the determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic (paragraph [0011], lines 1-4); determining, by the device and based on determining the identity (paragraph [0049], lines 4-9), a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates (paragraph [0056], lines 1-4)- (paragraph [0057], lines 6-14), 
wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location(paragraph [0061]-[0065], lines 1-3) and (paragraph [0083], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic; determining, by the device and based on determining the identity, a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates, wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location as taught by MIttal into the beam paging assistance of Park.   
The determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic; determining, by the device and based on determining the identity, a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates, wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location can be modify/implemented by determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic; determining, by the device and based on determining the  with the device. This process is implemented as a hardware solution or as firmware solutions MIttal into the beam paging assistance of Park. As disclosed in MIttal, the motivation for the combination would be to use the determination of the geographic location based on the UE identity, helping to monitor and manage the traffic related to the communication becoming more efficient and reliable for a better transmission
For claim 29, Park teaches  the device,  wherein the one or more processors are further configured to: -5-PATENT Continuation of U.S. Patent Application No. 16/162,088Attorney Docket No. 0099-0222C1 aggregate a respective result of the one or more analyses across multiple UEs after performing the one or more analyses, wherein the multiple UEs include the UE (paragraph [0163], lines 18-25), (paragraph [0170], lines 1-6) and (paragraph [0203], lines 1-13). 
For claim 32, Park teaches  the device,  wherein the one or more processors are further configured to: determine a movement or direction of movement of the UE based on performing the one or more analyses related to the UE or the traffic (paragraph [0188], lines 13-20) and (paragraph [0223], lines 19-23 ).  
For claim 33, Park teaches the device, wherein the one or more processors are further configured to:  -6-PATENT Continuation of U.S. Patent Application No. 16/162,088 Attorney Docket No. 0099-0222C1 determine a physical obstruction of a set of beams based on performing the one or more analyses related to the UE or the traffic (paragraph [0221], lines 1-15).
For claim 34, Park teaches the device, wherein the one or more processors are further configured to: determine a performance of communications of the UE based on performing the one or more analyses related to the UE or the traffic (paragraph [0248], lines 1-15).
For claim 35, Park teaches a non-transitory computer-readable medium storing instructions, the instructions comprising:
 one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
monitor traffic associated with a user equipment (UE) (paragraph [0004], lines 1-6) and (paragraph [0203], lines 1-8),, wherein the traffic identifies a set of cells, with a respective set of beams, associated with the UE(paragraph [0004], lines 6-15) and (paragraph [0218], lines 1-15);
(paragraph [0158], lines 1-9); 
perform, in association with determining the geographic location of the UE, one or more analyses related to the UE or the traffic (paragraph [0280], lines 16-34); and 
-7-PATENT Continuation of U.S. Patent Application No. 16/162,088 Attorney Docket No. 0099-0222C1generate a set of recommendations related to reconfiguring a coverage of the set of cells or the respective set of beams based on performing the one or more analyses related to the UE or the traffic (paragraph [0293], lines 1-14. However, Park disclose all the subject matter of the claimed invention with the exemption of the determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic; determining, by the device and based on determining the identity, a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates, wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location as recited in claim 21.
MIttal from the same or analogous art teaches the determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic (paragraph [0011], lines 1-4); determining, by the device and based on determining the identity (paragraph [0049], lines 4-9), a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates (paragraph [0056], lines 1-4)- (paragraph [0057], lines 6-14), 
wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location (paragraph [0061]-[0065], lines 1-3) and (paragraph [0083], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic; determining, by the device and based on determining the identity, a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates, wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location as taught by MIttal into the beam paging assistance of Park.   
MIttal into the beam paging assistance of Park. As disclosed in MIttal, the motivation for the combination would be to use the determination of the geographic location based on the UE identity, helping to monitor and manage the traffic related to the communication becoming more efficient and reliable for a better transmission
For claim 36, Park teaches the non-transitory computer-readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: aggregate a respective result of the one or more analyses across multiple UEs after performing the one or more analyses, wherein the multiple UEs include the UE (paragraph [0163], lines 18-25), (paragraph [0170], lines 1-6) and (paragraph [0203], lines 1-13).  
For claim 39, Park teaches the non-transitory computer-readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine a movement or direction of movement of the UE based on performing the one or more analyses related to the UE or the traffic (paragraph [0188], lines 13-20) and (paragraph [0223], lines 19-23).  
For claim 40, Park teaches the non-transitory computer-readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine a physical obstruction of a set of beams based on performing the one or (paragraph [0221], lines 1-15 ).  
Claims 23-24, 30-31 and 37-38 are rejected under 35 U.S.C. 103 as being un-patentable by Park provisional application No.: (62/587,225) and (62/587,265) using the Patent Application No.:( US 2019/0182800 A1) hereinafter referred as Park, in view of Mittal et al US Patent Application No. :( US 2013/0210464 A1) hereinafter referred as Mittal, in further view of Friday et al US Patent Application No. :( US 2016/0323754 A1) hereinafter referred as Friday.
For claims 23, 30 and 37, Park and Mittal discloses the generating a map of coverage beams based on determining the geographic location of the UE (paragraph [0171], lines 14-27). However, Park and Mittal disclose all the subject matter of the claimed invention with the exemption of the providing the map of coverage beams for display via a display associated with another device as recited in claims 23, 30 and 37.
Friday from the same or analogous art teaches the providing the map of coverage beams for display via a display associated with another device (paragraph [0092], lines 1-23).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the providing the map of coverage beams for display via a display associated with another device as taught by Friday into the beam paging assistance of Park and Mittal.   
The providing the map of coverage beams for display via a display associated with another device can be modify/implemented by combining the providing the map of coverage beams for display via a display associated with another device with the device. This process is implemented as a hardware solution or as firmware solutions Friday into the beam paging assistance of Park and Mittal. As disclosed in Friday, the motivation   for the combination would be to use a coverture map that is displayed in the device becoming the method/device more efficient and reliable for a track device with a good signal strength. 
For claims 24, 31 and 38, Park and Mittal disclose all the subject matter of the claimed invention with the exemption of the generating a virtual map that includes a respective identifier for the UE; and providing the virtual map for display via a display associated with the UE as recited in claims 24, 31 and 38.
Friday from the same or analogous art teaches the generating a virtual map that includes a respective identifier for the UE (paragraph [0025], lines 1-5) and (paragraph [0073], lines 6-15); and providing the virtual map for display via a display associated with the UE (paragraph [0145], lines 1-16).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the generating a virtual map that includes a respective identifier for the UE; and providing the virtual map for display via a display associated with the UE as taught by Friday into the beam paging assistance of Park and Mittal.   
The generating a virtual map that includes a respective identifier for the UE; and providing the virtual map for display via a display associated with the UE can be modify/implemented by combining the generating a virtual map that includes a respective identifier for the UE; and providing the virtual map for display via a display associated with the UE with the device. This process is implemented as a hardware solution or as firmware solutions Friday into the beam paging assistance of Park and Mittal. As disclosed in Friday, the motivation for the combination would be to use the map that was created in order to manage the beam forming and the signal strength more efficiently becoming the communication faster and reliable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 10,631,263).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 21, the claim 1 of the U.S Patent No. (US 10,631,263) discloses: 
Current Application
21. A method, comprising: monitoring, by a device, traffic associated with a user equipment (UE), wherein the traffic identifies a set of cells, with a respective set of beams, associated with the UE; determining, by the device, an identity associated with the UE or the traffic based on monitoring the traffic; determining, by the device and based on determining the identity, a geographic location of the UE via analyzing reference data that identifies a mapping between the identity and geographic location coordinates, wherein analyzing the reference data includes using the identity to identify a cell, of the set of cells, in which the UE is located and use location information of a base station associated with the cell to determine the geographic location; performing, by the device and in association with determining the geographic location of the UE, one or more analyses related to the UE or the traffic; and generating, by the device, a set of recommendations related to reconfiguring a coverage of the set of cells or the respective set of beams based on performing the one or more analyses related to the UE or the traffic.

10,631,263

1. A method, comprising: monitoring, by a device, traffic associated with a user equipment (UE) on multiple interfaces of a network, wherein the traffic identifies a set of cells, with a respective set of beams, associated with the UE; determining, by the device and after monitoring the traffic, an identity associated with the UE or the traffic on the multiple interfaces by correlating identifiers associated with the UE or the traffic across the multiple interfaces, wherein the identity uniquely identifies a subscriber associated with the UE or the traffic; determining, by the device and after determining the identity, a location of the UE based on the set of cells, the respective set of beams, and a respective set of measurements associated with the set of cells or the set of beams; and performing, by the device and in association with determining the location of the UE, one or more analyses related to the UE, the set of cells, or the respective set of beams aggregating, by the device, a respective result of the one or more analyses across multiple UEs after performing the one or more analyses, wherein the multiple UEs include the UE, and   generating, by the device, a set of recommendations related to reconfiguring a coverage of the set of cells or the respective set of beams after aggregating the respective result of the one or more analyses across the multiple UEs

Nonetheless, the removal of said limitations from the claim 1 of the patent made claim 21 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 21 is not patentably distinct from claim 1. Same rejection is applied to claim independent claims 28 and 35 over the claims 8 and 25 of the U.S Patent No. (US 10,631,263).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642